Atkinson, J.
1. There was no error in charging the jury in accordance with admissions of the parties, made in open court on the trial of the case.
(a) The omission to charge that in arriving at a verdict the jury could consider certain enumerated facts and circumstances furnishes no ground for reversal. If such a charge would have been proper, an appropriate request therefor should have been duly made.
2. The evidence was sufficient to support the verdict, and there was no abuse of discretion in refusing a new trial.

Judgment affirmed.


All the Jtistices concur.